OPINION — AG — ** WEIGHT AND SIZE OF TRUCKS — PERMITS ** (1) WHERE A VEHICLE IN BOTH OVERSIZE AND OVERWEIGHT MUST TWO PERMIT BE ISSUED, ONE COVERNING OVERWEIGHT AND ONE COVERNING OVERSIZE ? (2) ASSUMING IT IS NECESSARY TO ISSUE ONE PERMIT WHERE THE VEHICLE IS BOTH OVERSIZE AND OVERWEIGHT AND THE OVERWEIGHT IS LESS THAN 1000 POUNDS, IS THE FEE $5.00 OR $10.00 ? — TWO PERMITS WOULD BE REQUIRED, AND COST WOULD BE $5.00 (DEPARTMENT OF PUBLIC SAFETY, REGULATIONS, TRUCKS, AXLE, LOAD, WEIGHT) CITE: 47 O.S. 22.5 [47-22.5], 47 O.S. 22.9 [47-22.9], 47 O.S. 22.13 [47-22.13] (MAINARD KENNERLY)